DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   03/24/2021. 
Claims 1-5, 7-12, and 14-22 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
In the interest of continuity of prosecution, Examiner notes a change of name since the previous Office Action was mailed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 and 3, 10, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new mappings with respect to these limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mese et al. (US PG Pub No. 2016/0253299), hereinafter Mese.

Regarding claims 1 and 8, Mese teaches
(claim 1) A method comprising (a method [0005:1-3]):
(claim 8) A system comprising (an apparatus, i.e. system [0005:1-3]):
(claim 8) at least one processor (the apparatus includes a processor [0005]); and
(claim 8) a memory, operatively connected with the at least one processor, storing computer- executable instructions that, when executed by the at least one processor, causes the at least one processor to execute a method (the apparatus includes a memory that stores code, i.e. storing computer-executable instructions [0005], that is provided to a processor for execution, i.e. operatively connected with the at least one processor… executed by the at least one processor, to perform the embodiments, i.e. causes the at least one processor to execute a method [0005],[0013],[0031]) that comprises:

detecting one or more content portions for autocorrection in an electronic document that is presented through a user interface of an application or service (a text input device, such as a virtual keyboard, i.e. user interface of an application or service, allows a user to enter characters, i.e. electronic document that is presented [0040], where the keyboard may use an auto-correction system to predict and correct the word the user is attempting to enter, i.e. detecting one or more content portions for autocorrection [0040-1]);
generating a classification identification classifying a type of correction to be executed for the one or more content portions (the auto-correct system may recognize a word the user is attempting to enter, i.e. one or more content portions, based on a word list or dictionary and the identified word is inserted [0041], or if a one or more characters, such as a suffix, are entered within a predefined timeout period after a word has been entered, and the word and suffix must be merged [0053], i.e. generating a classification identification classifying a type of correction to be executed);
selecting a timing as when to apply an autocorrection for the correction based on an analysis of the classification identification (a word may be  as indicated by the entering of a space character, i.e. based on an analysis of the classification identification [0048], or if a one or more characters, such as a suffix, are entered, i.e. based on an analysis of the classification identification, within a predefined timeout period after a word has been entered [0053], i.e. selecting a timing as when to apply an autocorrection for the correction);
automatically applying, at the timing selected in the selecting, the autocorrection to the one or more content portions in the electronic document (a word, i.e. one or more content portions in the electronic document, may be automatically corrected once the user has finished entering a word, as indicated by the entering of a space character, i.e. automatically applying, at the timing selected in the selecting, the autocorrection [0048], or if one or more characters, such as a suffix, i.e. one or more content portions in the electronic document, are entered within a predefined timeout period after a word has been entered, the word and suffix are merged, i.e. automatically applying, at the timing selected in the selecting, the autocorrection [0053]); and
 presenting the autocorrection in the user interface of the application or service (auto-correct inserts the predicted word, changing “Meredith” to “merry”, i.e. presenting the autocorrection, in the display of the text input device, such as a smart phone, i.e. user interface of the application or service (Fig. 4A),[0066-7]).



determining a location of the one or more portions for autocorrection relative to other content in the electronic document (the user may indicate they are finished entering a word, i.e. determining a location of the one or more portions for autocorrection, by entering a space after one or more previous characters, i.e. relative to other content in the electronic document [0048], or a suffix may be detected, i.e. determining a location of the one or more portions for autocorrection, as one or more characters entered within a predefined timeout period after a word has been entered, i.e. relative to other content in the electronic document [0053]), and generating confidence scoring for candidate autocorrections of the one or more content portions for autocorrection (one or more words may be suggested, or be used by auto-correction to replace words, i.e. candidate autocorrections, based on text input, i.e. of the one or more content portions for autocorrection, and on a confidence score indicating the suggested word matches the word the user intends to enter, i.e. generating confidence scoring [0048],[0060],[0066]).  

Regarding claims 3 and 10, Mese teaches claims 2 and 9, and further teaches
determining that the autocorrection for the one or more content portions is to be applied after a pause in typing input is detected based on a collective analysis of the classification identification, a determined location of the one or more content portions for autocorrection and the confidence scoring generated for the candidate autocorrections (the user may indicate they are finished entering a word by entering a space after one or more previous characters, i.e. after a pause in , and wherein the automatically applying of the autocorrection comprises detecting that the pause in typing input satisfies a predetermined time interval (the decision of whether a one or more characters are a suffix that were meant to be part of a previously entered word and should be merged, i.e. automatically applying of the autocorrection, is based on whether or not the one or more characters are entered within a predefined timeout period after a word has been entered, where a space has been inserted to indicate the end of the word, i.e. detecting that the pause in typing input satisfies a predetermined time interval [0053]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mese, in view of Colley (WO 2012/076742), hereinafter Colley.

Regarding claims 4 and 11, Mese teaches claims 2 and 9, and further teaches
based on a collective analysis of the classification identification, the determined location of the one or more one or more content portions and the confidence scoring generated for the candidate autocorrections (the user may indicate they are finished entering a word by entering a space after one or more previous characters [0048], or a suffix may be detected, i.e. determining a location of the one or more portions for autocorrection, as one or more characters entered within a predefined timeout period after a word has been entered [0053], i.e. based on a collective analysis of the classification identification, a determined location of the one or more content portions for autocorrection [0048],[0053], and the auto-correction function replaces words based on the word with the highest confidence score, i.e. confidence scoring generated for the candidate autocorrections [0066]).  

determining that the autocorrection for the one or more content portions for autocorrection is to be applied during a receipt of a typing input
Colley, however, teaches determining that the autocorrection for the one or more content portions for autocorrection is to be applied during a receipt of a typing input (automatic correction of the text, i.e. autocorrection for the one or more content portions for autocorrection, occurs during input of the full word string, i.e. determining…applied during a receipt of a typing input (p. 15, l. 12-23)).
Mese and Colley are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the autocorrection at specific timings during text input teachings of Mese, with autocorrection occurring during user input of text as taught by Colley. The motivation to do so would have been to achieve a predictable result of making the user immediately aware of any autocorrections and eliminating the need to go back and change word strings after input (Colley (p. 15, l. 20-23)).

Claim(s) 5, 12, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mese, in view of Chiba et al. (U.S. PG Pub No. 2017/0220536), hereinafter Chiba, and further in view of Allen (U.S. PG Pub No. 2013/0151956), hereinafter Allen.

generating confidence scoring for candidate autocorrections to replace the one or one or more content portions (one or more words may be suggested, or be used by auto-correction to replace words, i.e. candidate autocorrections, based on text input, i.e. of the one or more content portions for autocorrection, and on a confidence score indicating the suggested word matches the word the user intends to enter, i.e. generating confidence scoring [0048],[0060],[0066]);
selecting the autocorrection based on analysis of the confidence scoring of the candidate autocorrections relative to a confidence scoring threshold for autocorrection of the one or more content portions identified for correction (one or more words may be suggested or used by auto-correction to replace words, i.e. one or more content portions identified for correction, based on a confidence score, i.e. selecting the autocorrection based on analysis of the confidence scoring of the candidate autocorrections, that is the highest or above a value, such as higher than 90%, i.e. confidence scoring threshold [0048],[0060],[0066]), and wherein the presenting of the autocorrection further comprises:
While Mese provides information on a display for user interaction, Mese does not specifically teach a user interface with multiple listings of information, and thus does not teach
automatically presenting a user interface menu that comprises a graphical user interface (GUI) features identifying a listing of a state of the one or more content portions before the autocorrection is applied, a listing of autocorrections automatically applied to the electronic document, the classification identification classifying the 3type of correction for the one or more content portions, and a selectable user interface feature that is configured to automatically undo the autocorrection of the one or more content portions.  
Chiba, however, teaches automatically presenting a user interface menu that comprises a graphical user interface (GUI) features (based on a user selection of a flagged issue, i.e. based on the received selection, a contextual menu is provided to the user, i.e. automatically presenting…the user interface menu, as part of an interactive graphical user interface, i.e. graphical user interface (GUI) features [0031],[0037]) identifying a listing of a state of the one or more content portions before the --correction-- is applied (the context menu provides an explanation of the issue, i.e. listing of a state, including the original content, i.e. state of one or more content portions before correction, as well as any suggested changes [0045])…the classification identification classifying the 3type of correction for the one or more content portions (the first layer of the contextual menu shows the issue type, such as spelling, i.e. a classification identification classifying a type of correction, for the flagged issue, i.e. one or more content portions [0043])….  
Mese, as shown above, teaches that the corrections can be autocorrections [0048].
Mese and Chiba are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the information on a display for user interaction teachings of Mese with a graphical user interface that presents layers of information in 
While Mese in view of Chiba provides layers of information in a menu, Mese in view of Chiba does not specifically teach that the layers include autocorrections automatically applied or a feature to undo an autocorrection, and thus does not teach
automatically presenting a user interface menu that comprises a graphical user interface (GUI) features identifying…a listing of autocorrections automatically applied to the electronic document…and a selectable user interface feature that is configured to automatically undo the autocorrection of the one or more content portions.
Allen, however, teaches automatically presenting a user interface menu that comprises a graphical user interface (GUI) features identifying…a listing of autocorrections automatically applied to the electronic document…and a selectable user interface feature that is configured to automatically undo the autocorrection of the one or more content portions (when multiple corrections are made to a message by the autocorrect application, i.e. autocorrections automatically applied to the electronic document, and the user gives a send command, a correction window is shown on the display, i.e. automatically presenting a user interface menu that comprises a graphical user interface (GUI) features, that shows a list of all the corrections made by the application, i.e. a listing of autocorrections Fig. 3B, Fig. 4, [0030-1], and the confirmation manager may also provide a confirmation icon that may be selected, i.e. selectable user interface feature, allowing the user to reject a change .
Mese, Chiba, and Allen are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the layers of information in a menu teachings of Mese, as modified by Chiba, with the use of a correction window and confirmation icons to view and confirm or reject autocorrections as taught by Allen. The motivation to do so would have been to achieve a predictable result of allowing the user to accept or reject changes to the message either all at once or for each individual change (Allen [0032]).

Regarding claim 15, Mese teaches
A computer-readable storage media storing computer-executable instructions that, when executed by at least one processor, causes the at least one processor to execute a method comprising (a computer readable storage medium stores code that is executable by a processor, i.e. computer-readable storage media storing computer-executable instructions [0013], and the code is provided to a processor for execution to perform the embodiments, i.e. when executed by at least one processor, causes the at least one processor to execute a method [0013],[0031]):
detecting one or more content portions for autocorrection in an electronic document that is presented through a user interface of an application or service (a text input device, such as a virtual keyboard, i.e. user interface of an application or service, allows a user to enter characters, i.e. electronic document that is presented ;
automatically applying autocorrection to the one or more content portions in the electronic document (a word, i.e. one or more content portions in the electronic document, may be automatically corrected once the user has finished entering a word, as indicated by the entering of a space character, i.e. automatically applying, at the timing selected in the selecting, the autocorrection [0048], or if one or more characters, such as a suffix, i.e. one or more content portions in the electronic document, are entered within a predefined timeout period after a word has been entered, the word and suffix are merged, i.e. automatically applying, at the timing selected in the selecting, the autocorrection [0053]);
a first graphical user interface (GUI) menu that presents (a display, i.e. first graphical user interface (GUI) menu, presents predictive word choices to the user (Fig. 4A),[0067]:
…and a second GUI menu that comprises one or more selectable GUI features enabling a user to manually toggle a timing as to when autocorrection is to be applied relative to a receipt of a typing input (in response to a triggering event, the menu module, i.e. second GUI menu, presents an option that the user can select, i.e. comprises one or more selectable GUI features enabling a user, to change the text input mode to literal input mode, which is where the auto-correct feature is disabled, i.e. toggle a timing [0054],[0063], until a mode restore event occurs that returns the system .  
While Mese provides information on a display for user interaction, Mese does not specifically teach a user interface with multiple listings of information, and thus does not teach
 6receiving, from the user interface of the application or service, a selection of a user interface element configured to launch a user interface menu that provides insights into autocorrections; and
 automatically presenting, in the user interface of the application or service based on the received selection of the user interface element, the user interface menu that provides insights into autocorrections, wherein the user interface menu comprises:
a listing of a state of the one or more content portions before autocorrection is applied, a listing of autocorrections automatically applied to the electronic document, a classification identification classifying a type of autocorrection for the one or more content portions, and a selectable user interface feature that is configured to automatically undo an autocorrection of the one or more content portions.
Chiba, however, teaches  6receiving, from the user interface of the application or service, a selection of a user interface element configured to launch a user interface menu that provides insights into --corrections-- (a user may make a selection of a flagged issue, i.e. receiving…a selection of a user interface element, by hovering a cursor, tapping using a touch screen, or clicking using a mouse in the ; and
 automatically presenting, in the user interface of the application or service based on the received selection of the user interface element, the user interface menu that provides insights into --corrections-- (based on a user selection of a flagged issue, i.e. based on the received selection, a contextual menu is provided to the user, i.e. automatically presenting…the user interface menu [0031]), wherein the user interface menu comprises:
a listing of a state of the one or more content portions before --correction-- is applied (the context menu provides an explanation of the issue, i.e. listing of a state, including the original content, i.e. state of one or more content portions before correction, as well as any suggested changes [0045]),…a classification identification classifying a type of --correction-- for the one or more content portions (the first layer of the contextual menu shows the issue type, such as spelling, i.e. a classification identification classifying a type of correction, for the flagged issue, i.e. one or more content portions [0043]).
Mese, as shown above, teaches that the corrections can be autocorrections [0048].
Mese and Chiba are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the information on a display for user interaction teachings 
While Mese in view of Chiba provides layers of information in a menu, Mese in view of Chiba does not specifically teach that the layers include autocorrections automatically applied or a feature to undo an autocorrection, and thus does not teach
a listing of autocorrections automatically applied to the electronic document… and a selectable user interface feature that is configured to automatically undo an autocorrection of the one or more content portions.
Allen, however, teaches a listing of autocorrections automatically applied to the electronic document… and a selectable user interface feature that is configured to automatically undo an autocorrection of the one or more content portions (when multiple corrections are made to a message by the autocorrect application, i.e. autocorrections automatically applied to the electronic document, and the user gives a send command, a correction window is shown on the display that shows a list of all the corrections made by the application, i.e. a listing of autocorrections Fig. 3B, Fig. 4, [0030-1], and the confirmation manager may also provide a confirmation icon that may be selected, i.e. selectable user interface feature, allowing the user to reject a change made by the autocorrect application, i.e. configured to automatically undo the autocorrection of the one or more content portions [0032]).
Mese, Chiba, and Allen are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would 

Regarding claim 16, Mese in view of Chiba and Allen teaches claim 15, and Mese further teaches
determining the classification identification (the auto-correct system may recognize a word the user is attempting to enter based on a word list or dictionary and the identified word is inserted [0041], or if a one or more characters, such as a suffix, are entered within a predefined timeout period after a word has been entered, and the word and suffix must be merged [0053], i.e. determining the classification identification), determining a location of the one or more portions for autocorrection relative to other content in the electronic document (the user may indicate they are finished entering a word, i.e. determining a location of the one or more portions for autocorrection, by entering a space after one or more previous characters, i.e. relative to other content in the electronic document [0048], or a suffix may be detected, i.e. determining a location of the one or more portions for autocorrection, as one or more characters entered within a predefined timeout period after a word has been entered, i.e. relative to other content in the electronic document [0053]), and generating confidence scoring for candidate autocorrections of the one or more content portions for autocorrection (one or more words may be suggested, or be used by auto-correction to replace words, i.e. candidate autocorrections, based on text input, i.e. of the one or more content portions for autocorrection, and on a confidence score indicating the suggested word matches the word the user intends to enter, i.e. generating confidence scoring [0048],[0060],[0066]), and wherein the automatically applying autocorrections in the electronic document comprises:
determining that an autocorrection for the one or more content portions is to be applied after a pause in typing input is detected based on a collective analysis of the classification identification, a determined location of the one or more content portions for autocorrection and the generated confidence scoring for the candidate autocorrections (the user may indicate they are finished entering a word by entering a space after one or more previous characters, i.e. after a pause in typing input is detected [0048], or a suffix may be detected, i.e. determining a location of the one or more portions for autocorrection, as one or more characters entered within a predefined timeout period after a word has been entered, i.e. after a pause in typing input is detected [0053], where the word may be automatically corrected once the user has finished entering a word or merging the word and suffix, i.e. determining that the autocorrection for the one or more content portions is to be applied… based on a collective analysis of the classification identification, a determined location of the one or more content portions for autocorrection [0048],[0053], and the auto-correction function replaces words based on the word with the highest confidence score, i.e. confidence scoring generated for the candidate autocorrections [0066]).  


generating confidence scoring for candidate autocorrections to replace the one or one or more content portions (one or more words may be suggested, or be used by auto-correction to replace words, i.e. candidate autocorrections, based on text input, i.e. of the one or more content portions for autocorrection, and on a confidence score indicating the suggested word matches the word the user intends to enter, i.e. generating confidence scoring [0048],[0060],[0066]);
And Chiba further teaches determining that a confidence scoring threshold is not achieved for automatic application of a specific autocorrection for the one or more content portions for autocorrection (the confidence in being correct may be high or not high, and when a particular suggestion does not have a high confidence of being correct, i.e. determining that a confidence scoring threshold is not achieved, the issue is displayed and flagged rather than autocorrected, i.e. automatic application of a specific autocorrection [0064:9-18]), and wherein the automatically presenting of the user interface menu comprises identifying a candidate autocorrection for the one or more content portions for autocorrection based on results of the generated confidence scoring, and providing a selectable user interface feature in the first GUI menu that, when selected, enables automatic application of the candidate autocorrection to correct the one or more content portions (when a suggestion for correction does not have a high confidence of being correct, i.e. candidate autocorrection for the one or more content portions…based on results of the generated confidence scoring, the issue is flagged, and selection of a flagged issue .  

Regarding claim 20, Mese in view of Chiba and Allen teaches claim 15, and Chiba further teaches 
creating a visual user interface effect that highlights the one or more content portions for autocorrection during application of the one or more autocorrections, and wherein the visual user interface effect is based on a classification identification of a type of the one or more content portions ([0034] issues may be underlined, highlighted, or otherwise emphasized, i.e. highlights the one or more content portions for autocorrection, in the document for the user to observe while scrolling through, i.e. creating a visual user interface effect, where each issue type has a different color or style of emphasis that is used, i.e. based on a classification identification of a type of the one or more content portions).

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mese, in view of Chiba.


 
While Mese provides a user interface for interaction with the autocorrection system, Mese does not specifically teach the highlighting of words for correction, and thus does not teach
creating, in the user interface, a visual user interface effect that highlights the one or more content portions for correction, and wherein the visual user interface effect is selected based on the classification identification.  
Chiba, however, teaches creating, in the user interface, a visual user interface effect that highlights the one or more content portions for correction, and wherein the visual user interface effect is selected based on the classification identification (issues may be underlined, highlighted, or otherwise emphasized, i.e. highlights the one or more content portions for correction, in the document for the user to observe while scrolling through, i.e. creating, in the user interface, a visual user interface effect, where each issue type has a different color or style of emphasis that is used, i.e. based on the classification identification [0034]).  
Mese and Chiba are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user interface for interaction with the autocorrection system teachings of Mese with the emphasis of issues in the document as taught by Chiba. The motivation to do so would have been to achieve a predictable result of providing a user with a compact experience including alternatives, definitions, and explanations for flagged issues (Chiba [0023]).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mese, in view of Chiba, in view of Allen, and further in view of Colley.
	
	Regarding claim 17, Mese in view of Chiba and Allen teaches claim 15, and Mese further teaches
determining the classification identification (the auto-correct system may recognize a word the user is attempting to enter based on a word list or dictionary and the identified word is inserted [0041], or if a one or more characters, such as a suffix, are entered within a predefined timeout period after a word has been entered, and the word and suffix must be merged [0053], i.e. determining the classification identification), determining a location of the one or more portions for autocorrection relative to other content in the electronic document (the user may indicate they are finished entering a word, i.e. determining a location of the one or more portions for autocorrection, by entering a space after one or more previous characters, i.e. relative to other content in the electronic document [0048], or a suffix may be detected, i.e. determining a location of the one or more portions for autocorrection, as one or more characters entered within a predefined timeout period after a word has been entered, i.e. relative to other content in the electronic document [0053]), and generating confidence scoring for candidate autocorrections of the one or more content portions for autocorrection (one or more words may be suggested, or be used by auto-correction to replace words, i.e. candidate autocorrections, based on text input, i.e. of the one or more content portions for autocorrection, and on a confidence score indicating the suggested word matches the word the user intends to enter, i.e. ,… based on a collective analysis of the classification identification, the determined location of the one or more one or more content portions and the generated confidence scoring for the candidate autocorrections (the user may indicate they are finished entering a word by entering a space after one or more previous characters [0048], or a suffix may be detected, i.e. determining a location of the one or more portions for autocorrection, as one or more characters entered within a predefined timeout period after a word has been entered [0053], i.e. based on a collective analysis of the classification identification, a determined location of the one or more content portions for autocorrection [0048],[0053], and the auto-correction function replaces words based on the word with the highest confidence score, i.e. confidence scoring generated for the candidate autocorrections [0066]).  
While Mese provides the application of autocorrection at specific timings during text input, Mese does not specifically teach the autocorrection occurs while the user continues to type, and thus does not teach)
and wherein the automatically applying autocorrections in the electronic document comprises determining that an autocorrection for the one or more content portions for autocorrection is to be applied during a receipt of a typing input.  
Colley, however, teaches determining that the autocorrection for the one or more content portions for autocorrection is to be applied during a receipt of a typing input (automatic correction of the text, i.e. autocorrection for the one or more 
Mese and Colley are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the autocorrection at specific timings during text input teachings of Mese, with autocorrection occurring during user input of text as taught by Colley. The motivation to do so would have been to achieve a predictable result of making the user immediately aware of any autocorrections and eliminating the need to go back and change word strings after input (Colley (p. 15, l. 20-23)).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mese, in view of Chiba, in view of Allen, in view of Chen et al. (U.S. PG Pub No. 2020/0334329), hereinafter Chen, and further in view of Hoek et al. (U.S. Patent No. 6583798), hereinafter Hoek.

	Regarding claim 19, Mese in view of Chiba and Allen teaches claim 15.
While Mese in view of Chiba and Allen provides a menu for a user to view and interact with information regarding autocorrections and use of confidence score thresholds, Mese in view of Chiba and Allen does not specifically teach the option to change the threshold the autocorrect system uses for determining if an autocorrection should occur, and thus does not teach
wherein the second GUI menu comprises a user interface element that enables a user to set a level of autocorrection during access to the electronic document, wherein the level of autocorrection corresponds with a threshold level of confidence for applying a candidate autocorrection to correct the one or more content portions, and wherein the automatically applying of the one or more autocorrections utilizes the level of autocorrection to determine whether to automatically apply an autocorrection.  
Chen, however, teaches …enables a user to set a level of autocorrection during access to the electronic document, wherein the level of autocorrection corresponds with a threshold level of confidence for applying a candidate autocorrection to correct the one or more content portions (a translation system allows a threshold to be set by the user, i.e. enables a user to set a level of autocorrection, when analyzing content, i.e. during access to the electronic document, where the threshold is for a confidence score used to determine whether or not to replace a word, i.e. corresponds with a threshold level of confidence for applying a candidate autocorrection to correct the one or more content portions [0003], [0053]), and wherein the automatically applying of the one or more autocorrections utilizes the level of autocorrection to determine whether to automatically apply an autocorrection (the system will determine whether or not to replace a word, i.e. determine whether to automatically apply an autocorrection, based on the confidence score and a threshold set by the user, i.e. utilizes the level of autocorrection [0053]).  
Mese, Chiba, Allen, and Chen are analogous art because they are from a similar field of endeavor in automatic correction of content. Thus, it would have been obvious 
While Mese in view of Chiba, Allen, and Chen provides a menu for a user to view and interact with autocorrections and the ability of a user to set a threshold, Mese in view of Chiba, Allen, and Chen does not specifically teach the user being able to set the threshold through the user menu, and thus does not teach
wherein the second GUI menu comprises a user interface element that enables a user to set a level of autocorrection during access to the electronic document.
Hoek, however, teaches wherein the second GUI menu comprises a user interface element that enables a user to set a --setting for-- autocorrection during access to the electronic document (a user can customize settings used for auto-correct and auto-format actions, i.e. enables a user to set a setting for autocorrection--, that can be used to modify strings of text in a word processing module, i.e. during access to an electronic document, through an on-object user interface comprising a context menu, i.e. second GUI menu comprises a user interface element (2:15-35), (3:17-40)).
Where Chen teaches the setting for autocorrection is a level of autocorrection as previously shown. 
.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mese, in view of Allen, and further in view of Chiba.

Regarding claims 21 and 22, Mese teaches claims 1 and 8, and Mese further teaches 
a --menu-- that comprises one or more selectable GUI features enabling a user to manually toggle a timing as to when autocorrection is to be applied relative to a receipt of a typing input (in response to a triggering event, the menu module, i.e. menu, presents an option that the user can select, i.e. comprises one or more selectable GUI features enabling a user, to change the text input mode to literal input mode, which is where the auto-correct feature is disabled, i.e. toggle a timing [0054],[0063], until a mode restore event occurs that returns the system to a predictive 
While Mese provides information on a display for user interaction, Mese does not specifically teach a user interface with listings of autocorrections, and thus does not teach
automatically presenting a user interface menu that comprises a graphical user interface (GUI) features identifying a listing of autocorrections automatically applied to the electronic document, and a sub-menu that comprises one or more selectable GUI features enabling a user to manually toggle a timing as to when autocorrection is to be applied relative to a receipt of a typing input.  
Allen, however, teaches automatically presenting a user interface menu that comprises a graphical user interface (GUI) features identifying a listing of autocorrections automatically applied to the electronic document (when multiple corrections are made to a message by the autocorrect application, i.e. autocorrections automatically applied to the electronic document, and the user gives a send command, a correction window is shown on the display, i.e. automatically presenting a user interface menu that comprises a graphical user interface (GUI) features, that shows a list of all the corrections made by the application, i.e. a listing of autocorrections Fig. 3B, Fig. 4, [0030-1])….  
Mese and Allen are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the layers of information in a menu teachings of Mese, 
While Mese in view of Allen provides menus for listing all the corrections made by an application and options to adjust input mode, Mese in view of Allen does not specifically teach that one is the sub-menu of the other, and thus does not teach
a sub-menu that comprises one or more selectable GUI features.
Chiba, however, teaches a sub-menu that comprises one or more selectable GUI features (a contextual menu with layers, i.e. a sub-menu, in which the user can make selections, i.e. that comprises one or more selectable GUI features (Fig. 1),[0031]).
Mese, Allen, and Chiba are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the menus for listing all the corrections made by an application and options to adjust input mode teachings of Mese, as modified by Allen, with a graphical user interface that presents layers of information in a menu as taught by Chiba. The motivation to do so would have been to achieve a predictable result of providing a user with a compact experience including alternatives, definitions, and explanations for flagged issues (Chiba [0023]).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659                                                                                                                                                                                             
/PIERRE LOUIS DESIR/           Supervisory Patent Examiner, Art Unit 2659